Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 18 are objected to because of the following informalities: 
(Claim 1 line 1) “;” may be “:”;
(Claim 18 line 1) ”the the ”may be “the”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4, 6-8, 10-11, 13-21, 24-27, and 29-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-11, and 22-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent 5419455 issued to Kaesemyer (Here forth “Kaesemyer”).
Regarding claim 1, Kaesmeyer discloses: an apparatus and system, comprising of; 
a cap (Fig 2, cap 74);  
5a dispensing teat or similar (Fig 3, teat 72); 
a screw down top (Fig 2a, top 36+68+70) with a fixed or removable plate insert (Fig 3, insert 70); 
a powder keg (Fig 3, keg 20+18); and 
a bottle or similar (Fig 3, bottle 12).
Regarding claim 2, Kaesmeyer further discloses: comprising a cap for covering the dispensing teat or similar (Fig 2, the cap 74 covers the teat 72).
Regarding claim 3, Kaesmeyer further discloses: comprising a dispensing teat or similar for distribution of mixed powdered material (Fig 2-3, the dispensing teat is attached to the keg with the powdered material and allows for the teat to distribute the powder).
Regarding claim 4, Kaesmeyer further discloses: comprising a screw down top which includes a fixed or removable plate insert (Fig 3, screw down top 36+68+70 includes a plate insert 70). 
Regarding claim 9, Kaesmeyer further discloses wherein said fixed or removable plate insert (Fig 2, insert 70) also comprising a series of evenly spaced holes (Fig 3, holes 84 are evenly spaced from each other), emanating from the centre point (Fig 3, the holes on insert 70 emanate from the center point as they are all equidistant from the center point).
Regarding claim 10, Kaesmeyer further discloses wherein said fixed or 5removable plate insert may be weld fixed into position within the screw down top or may be removed and then restored (insert 70 can be removed and then restored) or replaced into position via locating pins within the screw down top.
Regarding claim 11, Kaesmeyer further discloses comprising a powder keg (Fig 3, keg 20+18).
Regarding claim 22, Kaesmeyer discloses a  system wherein by rotating a powder keg in an anti-clockwise direction attaches the powder keg to a bottle or similar (Column 6 line 60-70 and column 7 lines 1-25, the system unscrews in the clock wise direction and therefore screws in the counter clockwise direction).
Regarding claim 23, Kaesmeyer further discloses wherein by rotating a screw down top with a fixed or removable plate insert in an anti-clockwise direction on the reverse threading of the attached powder keg, moves the screw down top in a downward direction (Column 6 line 60-70 and column 7 lines 1-25, the system unscrews in the clock wise direction and therefore screws in the counter clockwise direction).
Regarding claim 24, Kaesmeyer further discloses wherein by rotating a screw down 20top with a fixed or removable plate insert (Fig 3 -4b, screw down top 36+68+70, inculdes insert 70), the corresponding locking notch located on the inner thread of the screw down top with the fixed or removable plate and the locking notch located on the outer thread of the powder keg interact to indicate that any further rotation of the screw down top with the fixed or removable plate insert and the system will commit to engage (keg 20 is rotated into the threads of the screw down top 36+68+70; Fig 4b, locking notch is located where element 96 goes where top most thread of screw down top portion 20 is).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 12-21, 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaesmeyer in view of International Publication CN103635397 by Rho (Here forth “Rho”).
Regarding claim 5, Kaesmeyer discloses a plate insert. Kaesmeyer does not expressly disclose that the plate insert has concentric cutting blades. 
Rho discloses a similar  wherein said fixed or removable plate insert 20comprises a set of inner and outer concentric cutting blades (Fig 9, the plate insert has inner and outer concentric cutting blades 70 and 80; the inner concentric cutting blade comprises a single protruding blades; the blades cut through a seal a fabricated outer scoreline or similar cut line on the top surface 42 and 44).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kaesmeyer and Rho before them, when the application was filed, to have modified the container of Kaesmeyer to include the concept of the plate insert having inner and outer concentric blades and a cuttable seal attached to the powder keg, as taught by Rho, to advantageously further form a tight seal that can easily be cut with concentric blades to prevent any contamination of the powder through the plate insert.
Regarding claim 6, Kaesmeyer as modified discloses all of the limitations including wherein said inner concentric cutting blade comprises a single protruding blade (see the detailed description of the rejection of claim 5).
Regarding claim 7, Kaesmeyer as modified does not expressly disclose wherein said outer concentric cutting blade comprises a set of four, evenly spaced along the concentric blade, protruding blades.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the cutting blades comprise of four blades that are evenly spaced, because Applicant has not disclosed this number of blades provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Kaesmeyer’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Kaesmeyer’s modified bag (details above) to obtain the invention as claimed.
Regarding claim 8, Kaesmeyer as modified does not expressly disclose that the inner concentric cutting blade is nominally larger than the outer cutting blades. wherein said set of inner 30and outer concentric cutting blades are set such that the protruding blade of the inner concentric cutting blade, consisting of the single protruding blade, is set to be nominally larger than all of the four evenly spaced, protruding cutting blades of the outer concentric cutting blade.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have said set of inner 30and outer concentric cutting blades set such that the protruding blade of the inner concentric cutting blade, consisting of the single protruding blade, is set to be nominally larger than all of the four evenly spaced, protruding cutting blades of the outer concentric cutting blade, because Applicant has not disclosed this number of blades provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Kaesmeyer’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Kaesmeyer’s modified bag (details above) to obtain the invention as claimed.
Regarding claim 12, Kaesmeyer does not expressly disclose a scoreline or cutline.
Rho discloses a similar container wherein said powder keg comprises a fabricated outer scoreline or similar cut line on the top surface (Fig 9, the plate insert has inner and outer concentric cutting blades 70 and 80; the blades cut through a seal a fabricated outer scoreline or similar cut line on the top surface 42 and 44).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kaesmeyer and Rho before them, when the application was filed, to have modified the apparatus of Kaesmeyer to include an airtight seal located within the keg, as taught by Rho, to advantageously prevent any exposure of the powder to any external elements, thereby keeping it fresh.
Regarding claim 13, Kaesmeyer further discloses wherein said powder keg 15comprises a dome shaped or similar receptacle (Fig 1a and 3, the powder keg 20+18 contains a receptacle 18 behaves as a cylindrical receptacle that is a similar to the dome shaped receptacle as it performs the same function of storing the powder and being able to fall to the bottom of the bottle allowing the powder to mix well with the liquid).
Regarding claim 14, Kaesmeyer further discloses wherein said dome shaped or similar receptacle contains an accurately pre-measured powdered material (Column 2 lines 41-45, the similarly shaped receptacle contains pre-measured powdered material that can be added to the liquid at the appropriate time).
Regarding claim 15, Kaesmeyer does not expressly disclose a seal in the power keg.
Rho discloses a similar apparatus wherein said powder keg comprises an air tight non-toxic foil or similar membrane seal lid (Fig 3, seal 20).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kaesmeyer and Rho before them, when the application was filed, to have modified the apparatus of Kaesmeyer to include the concept including an airtight seal within the keg, as taught by Rho, to advantageously prevent exposure of the powder to any external elements, thereby keeping it fresh.
Regarding claim 16, Kaesmeyer further discloses wherein said powder keg comprises an inner and outer reverse thread (Fig 3, powder keg 20 can be seen to have an inner and outer reverse thread).
Regarding claim 17, Kaesmeyer further discloses comprising a bottle or similar (Fig 3, bottle 12).
Regarding claim 18, Kaesmeyer further discloses wherein the 30inner thread of the screw down top with a fixed or removable plate insert includes a locking notch (Fig 3- 4b, the top most notch area of inner thread of the screw down top 20  is a locking notch).
Regarding claim 19, Kaesmeyer further discloses wherein the outer thread of the powder keg includes a corresponding locking notch to that of the locking notch SUBSTITUTE SHEET (RULE 26)WO 2019/100098PCT/AU2018/000222located on the inner thread of the screw down top with a fixed or removable plate insert (Fig 3- 4b, at the top most portion of the outer thread of the powder keg  66 is a locking notch that attaches to the locking notch of the screw down top, which is at top most portion of the screw down top thread).
Regarding claim 20, Kaesmeyer further discloses wherein said screw down 5top which includes a fixed or removable plate insert attaches to said powder keg via a reverse screw down thread (Fig 3- 4b, the top portion area of the inner thread of the screw down top 20  locks to the outer threads of the powder keg 20) and said powder keg attaches to said bottle or similar via a similar reverse screw down thread (Fig 3- 4b, the powder keg 66 attaches to the bottle via screwing the screw top down 20 to the bottle via threads).
Regarding claim 21, Kaesmeyer further discloses wherein said bottle or 10similar comprises a volume of liquid or similar (Fig 3, bottle 12 is capable of holding liquid).
Regarding claim 25, Kaesmeyer discloses a screw down top with a removable plate insert. Kaesmeyer does not expressly disclose wherein the insert includes concentric cutting blades.
Rho discloses a similar container wherein by rotating a screw down top (Fig 8, screw down top 12) with a fixed or removable plate insert (Fig 8, plate insert is the top portion of screw down top 12). beyond the locking notch engages the set of inner and outer concentric cutting blades with a powder keg (Para 44, when the screw down top is screwed beyond the locking nots, which is at the bottom most thread portion of the screw down top, the blades 70 and 80 cut seal 20 that is attached to keg 10, thereby engaging the keg).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kaesmeyer and Rho before them, when the application was filed, to have modified the container of Kaesmeyer to include the concept of rotating the screw down top to engage the blades with the powder keg, as taught by Rho, to advantageously  breaks the seal between the keg and nipple, to allow the passage of the powder and liquid through the nipple to feed a baby.
Regarding claim 26, Kaesmeyer as modified does not expressly disclose that a concentric blades make a ¾ cut and complete cut through the seal. 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have a concentric three quarter cut is made firstly within the air tight non-toxic foil or similar membrane seal lid of the said powder keg and a second and concurrent complete cut is made by the outer concentric 35SUBSTITUTE SHEET (RULE 26)WO 2019/100098PCT/AU2018/000222cutting blades along the outer fabricated scoreline or similar on the top surface of the said powder keg, because Applicant has not disclosed why this size of initial cut is an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Kaesmeyer’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Kaesmeyer’s modified bag (details above) to obtain the invention as claimed.
Regarding claim 27, Kaesmeyer discloses wherein once a full rotation 5of the screw down cap with a fixed or removable plate insert is completed beyond the corresponding locking notches, the said powder keg is separated into two pieces (Fig 2-2a) [Not taught: along the fabricated scoreline or similar], opening and releasing the dome shaped or similar receptacle (Fig 6-6a, when the screw cap is rotated beyond the locking notch, the powder keg separated into two pieces 68+36 and 18).
But Kaesmeyer as modified does not expressly disclose that the said powder keg is separated into two pieces along the fabricated scoreline or similar.
Regarding claim 28, Kaesmeyer further discloses wherein once the dome shaped or similar receptacle is opened and released (Fig 2-2a, The receptacle of keg 20 is sealed by the seal 18 which can be opened and released from the keg 20), the accurately pre-measured powdered material contained within the powder keg is allowed to mix with a volume of liquid or similar contained within an attached bottle or similar (Fig 2-2a, Column 2 lines 41-45, the similarly shaped receptacle contains pre-measured powdered material that can be added to the liquid at the appropriate time).
Regarding claim 30, Kaesmeyer further discloses wherein the said powder keg 20is pre-loaded with accurately pre-measured powdered material (Column 2 lines 41-45, the similarly shaped receptacle contains pre-measured powdered material that can be added to the liquid at the appropriate time) and pre-sealed with an air tight non-toxic foil or similar seal lid.
Kaesmeyer does not expressly disclose a seal attached to the powder keg.
Rho discloses a similar apparatus wherein said powder keg comprises an air tight non-toxic foil or similar membrane seal lid (Fig 3, seal 20).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kaesmeyer and Rho before them, when the application was filed, to have modified the apparatus of Kaesmeyer to have the keg include an air tight seal, as taught by Rho, to advantageously prevent exposure of the powder to any external elements, thereby keeping it fresh.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kaesmeyer in view of US Publication 2010/0213156 by Belnap (Here forth “Belnap”).
Regarding claim 29, Kaesmeyer further discloses wherein said fixed or removable plate insert comprising a series of evenly spaced holes, emanating from the centre point (Fig 3, the holes on insert 70 emanate from the center point as they are all equidistant from the center point), 
Kaesmeyer does not expressly disclose that the holes act to reduce the consistency of any un-mixed powdered material. Belnap discloses a similar container wherein the holes act to reduce the consistency of any un-mixed powdered material (Abstract, the powder can exit through the holes 275a and reduce the consistency by only allow a certain size and below to come out of the holes 275a).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kaesmeyer and Belnap before them, when the application was filed, to have modified the apparatus of Kaesmeyer to include the concept of the plate insert having holes that reduce the consistency of any un-mixed powdered material, as taught by Belnap, to advantageously prevent clumped powder from exiting, making mixing better.
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
International Publication WO2004/000667 by Fritz (Abstract: foil seal)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733